COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Kendall Bell v. The State of Texas

Appellate case number:      01-15-00510-CR

Trial court case number: 1394740

Trial court:                263rd District Court of Harris County

        In its first ground in its petition for discretionary review to the Court of Criminal
Appeals, the State raised a jurisdictional challenge not previously raised. The Court of Criminal
Appeals granted the petition on this ground, vacated our judgment in this case, and remanded the
case to us so that the jurisdictional issue could be “fully vetted . . . in the first instance.” Bell v.
State, – S.W.3d –, No. PD-0052-17, 2017 WL 1067892, at *1 (Tex. Crim. App. March 22,
2017).
       Accordingly, we order the State to file a brief setting forth its jurisdictional challenge,
supported by references to the record and to authorities, within 30 days. Bell is ordered to file a
responsive brief regarding the jurisdictional issue 30 days after the State files its brief.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: May 23, 2017